DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because figures 1-2 with each figure including underlined reference number(s) (e.g. 10 in Fig. 1 and 20 in Fig. 2) is improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device, then a lead line should be used, see 37 CFR 1.84(q).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 in Fig. 3, 40 in Fig. 4, 50 in Fig. 5, 60 in Fig. 6, 70 in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  “the one or both of the at least the portion of the perfusion and the cardiac motion” is recommended to be replaced with --the at least the portion of the one or both of the perfusion and the cardiac motion--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the one or both of the at least the portion of the perfusion and the cardiac motion” is recommended to be replaced with --the at least the portion of the one or both of the perfusion and the cardiac motion--.  Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 7-8, 12-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding claim 3, the claim recites “determining the baseline assessment of the patient at both the CPR device and the medical device”, “corroborating the baseline assessment of the patient determined by the CPR device with the baseline assessment of the patient determined by the medical device”; and “instructing the CPR device and the medical device to initiate the synchronized therapy protocol based on the corroborated baseline assessment”. It is noted that paragraph [0013] of the specification discloses “the CPR device and an AED are synchronized and corroborate to carry out the most optimal CPR and shock delivery and therapy engaging different therapy protocols depending on baseline assessment of the individual patient”, which merely teaches “baseline assessment” and nothing else, thus fails to provide any support of the limitations mentioned above as claimed.
Regarding claim 4, the claim recites “automatically instructing the CPR device and the medical device to initiate the synchronized therapy protocol”. It is noted that paragraph [0014] of the specification discloses “Different therapy protocols can be automatically recommended and engaged based upon patient parameters detected by both the CPR device and an AED”, which merely teaches “different therapy protocol” and nothing else, thus fails to provide any support of the limitation “the synchronized protocol” as claimed.
Regarding claim 5, the claim recites “the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received by the CPR device differs from the one or both of the at least the portion of the perfusion and the cardiac motion of 
Regarding claim 6, the claim recites “the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received by the CPR device is the same as the one or both of the at least the portion of the perfusion and the cardiac motion of the patient received by the medical device”, there is no support found from the specification for this limitation.
Regarding claim 7, the claim recites “the synchronized therapy protocol includes delivering CPR before delivering defibrillation therapy to the patient”, there is no support found from the specification for this limitation.
Regarding claim 8, the claim recites “the synchronized therapy protocol includes delivering CPR and determining whether defibrillation therapy is indicated for the patient after delivery of the CPR”,  there is no support found from the specification for this limitation.
Regarding claim 12, the claim recites “instructing the CPR device to stop delivering or never begin CPR of the patient while the mechanical capture of the patient is maintained and until defibrillation therapy is delivered”, there is no support found from the specification for this limitation.
Regarding claim 13, the claim recites “a processor configured to: determine a baseline assessment of the patient based on the one or both of perfusion and cardiac motion of the patient received by the CPR device and the medical device; identify a synchronized therapy protocol” and “instruct the CPR device and the medical initiate the synchronized therapy protocol”, there is no support found from the specification for these limitations.
Regarding claim 15, the claim recites “a second portion of the one or more patient sensors are integrated into the medical device”, there is no support found from the specification for this limitation.
Regarding claim 16, the claim recites “the processor is further configured to: determine the baseline assessment both: based on the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received by the CPR device, and based on the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received by the medical device; corroborate the baseline assessment determined for the CPR device with the baseline assessment determined for the medical device; and identify the synchronized therapy protocol based, at least in part, on the corroborated baseline assessment”, there is no support found from the specification for this limitation.
Regarding claim 17, the claim recites “the at least the portion of the one or both of the perfusion and the cardiac motion of the patient that is received at the CPR device differs from the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received at the medical device”, there is no support found from the specification for this limitation.
Regarding claim 18, the claim recites “the at least the portion of the one or both of the perfusion and the cardiac motion of the patient that is received at the CPR device is the same as the at least the portion of the one or both of the perfusion and the 
Regarding claim 19, the claim recites “a second portion of the one or more patient sensors are integrated into the medical device”, there is no support found from the specification for this limitation.
Regarding claim 20, the claim recites “the processor is further configured to: deliver a stimulus signal to the patient based on the baseline assessment…; and identify the synchronized therapy protocol to deliver defibrillation therapy to the patient during or after the maintenance of the mechanical capture of the patient”, there is no support found from the specification for this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 and 13-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hampton et al. (US 2004/0162587).
Regarding claim 1, Hampton et al. discloses a method of delivering a resuscitation therapy protocol (see [0008]) to a patient, comprising:
receiving, at a cardiopulmonary resuscitation (CPR) device (“external chest compression (ECC) device”, see [0009]), at least a portion of one or both of perfusion and cardiac motion of the patient (via “various sensors”, see [0011] and see abstract ); 
receiving, at a medical device configured to deliver defibrillation therapy (“defibrillation or DF device”, see [0011]) to the patient, at least a portion of the one or both of the perfusion and the cardiac motion of the patient (via “the sensors coupled to defibrillation device”, see [0011], and “sensor readings can establish whether adequate perfusion has been stimulated, for example, by the return of pulse or EEG signals”, see [0017]); 
determining a baseline assessment (“sensor may detect that a patient is in cardiac arrest or pulseless electrical activity” and “the sensor may detect that the patient has a perfusing rhythm, such as sinus activity of the patient”, see [0016]) based, at least in part, on the one or both of the perfusion and the cardiac motion of the patient (“sensor data”, see [0016]); 
instructing the CPR device and the medical device to initiate a synchronized therapy protocol that coordinates delivery of CPR by the CPR device with defibrillation therapy by the medical device, the synchronized therapy protocol based on the baseline assessment of the patient (“controller executing logic for generating an output to control a chest compression actuator in combination with a defibrillator, responsive to sensor data indicative of the presence of cardiac arrest
Regarding claim 2, Hampton et al. discloses  further comprising receiving the one or both of perfusion and cardiac motion of the patient from one or more sensors (“various sensors”, see [0011] and “sensor readings can establish whether adequate perfusion has been stimulated, for example, by the return of pulse or EEG signals”, see [0017]) coupled to the patient and configured to detect one or both of the perfusion and the cardiac motion of the patient;  
Regarding claims  3-4, Hampton et al. discloses  further comprising: determining the baseline assessment of the patient at both the CPR device (see [0011]) and the medical device (“physiological signals indicative of ventricular fibrillation or ventricular tachycardia”, see [0018]) configured to deliver defibrillation therapy to the patient; corroborating the baseline assessment of the patient determined by the CPR device with the baseline assessment of the patient determined by the medical device (“ECC and DF devices may deliver ECC, pacing, defibrillation, ventilation, and cooling therapies, and may deliver instructions to human assistants, in a coordinated and cooperative fashion”, see abstract); and instructing the CPR device and the medical device to initiate the synchronized therapy protocol based on the corroborated baseline assessment of the patient ( “synchronize”, see [0014] and “It may be desirable to initiate the shock during a chest compression, or between them, with such synchronization being performed to enhance shock effectiveness”, see [0020]);  further comprising automatically instructing the CPR device and the medical device to initiate the synchronized therapy protocol (“automatic”, see [0015], [0017] and “defibrillation shock can be administered under automatic control, synchronized
Regarding claims  5-8, Hampton et al. discloses  wherein the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received by the CPR device (“Sensors can measure applied chest pressure”, see [0011]), differs from the one or both of the at least the portion of the perfusion and the cardiac motion of the patient received by the medical device (“sensor may detect that a patient is in cardiac arrest or pulseless electrical activity”, see [0016]);  wherein the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received by the CPR device (“pulse” sensor, see [0011]) is the same as the one or both of the at least the portion of the perfusion and the cardiac motion of the patient received by the medical device (“lack of pulse”, see [0016]; wherein the synchronized therapy protocol includes delivering CPR before delivering defibrillation therapy to the patient (“a period of chest compressions should be initiated, sufficient to perfuse the patient, for two minutes before applying a defibrillation shock”, see [0020]; wherein the synchronized therapy protocol includes delivering CPR and determining whether defibrillation therapy is indicated for the patient after delivery of the CPR (“effectiveness of chest compression could be monitored, and the duration of stimulated perfusion measured. After two minutes, a defibrillation shock could be automatically applied”, see [0020])
Regarding claim 13, Hampton et al. discloses  a resuscitation therapy system, comprising: 
a one or more patient sensors configured to detect one or both of perfusion and cardiac motion of a patient (“various sensors”, see [0011] and “sensor readings can establish whether adequate perfusion has been stimulated, for example, by the return of pulse or EEG signals”, see [0017]); 

a medical device configured to deliver defibrillation therapy (“defibrillation or DF device”, see [0011])  to the patient, the medical device also configured to receive at least a portion of the one or both of perfusion and cardiac motion of the patient from the one or more patient sensors (via “the sensors coupled to defibrillation device”, see [0011], and “sensor readings can establish whether adequate perfusion has been stimulated, for example, by the return of pulse or EEG signals”, see [0017]); and 
a processor (“processor”, see [0013] and [0106]) configured to: 
      determine a baseline assessment of the patient based on the one or both of perfusion and cardiac motion of the patient received by the CPR device and the medical device (“sensor may detect that a patient is in cardiac arrest or pulseless electrical activity” and “the sensor may detect that the patient has a perfusing rhythm, such as sinus activity of the patient”, see [0016]) based, at least in part, on the one or both of the perfusion and the cardiac motion of the patient (“sensor data”, see [0016]); 
      identify a synchronized therapy protocol that includes delivery of one or both of CPR and defibrillation therapy to the patient, the synchronized therapy protocol based, at least in part, on the determined baseline assessment of the patient (“synchronize”, see [0014] and “It may be desirable to initiate the shock during a chest compression, or between them, with such synchronization being performed to enhance shock effectiveness”, see [0020]) 
an output to control a chest compression actuator in combination with a defibrillator, responsive to sensor data indicative of the presence of cardiac arrest”, see [0016]).
Regarding claims 14-15, Hampton et al. discloses   wherein the one or more patient sensors are integrated into the CPR device (figs. 8-11, see [0071]-[0073]); wherein a first portion 262/264 of the one or more patient sensors are integrated into the CPR device 252 (fig. 8, see [0071]) and a second portion 266 of the one or more patient sensors are integrated into the medical device 254 (fig. 8, see [0071]).
Regarding claim 16, Hampton et al. discloses  wherein the processor is further configured to: determine the baseline assessment both: based on the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received by the CPR device (see [0011]), and based on the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received by the medical device (“physiological signals indicative of ventricular fibrillation or ventricular tachycardia”, see [0018]); corroborate the baseline assessment determined for the CPR device with the baseline assessment determined for the medical device (“ECC and DF devices may deliver ECC, pacing, defibrillation, ventilation, and cooling therapies, and may deliver instructions to human assistants, in a coordinated and cooperative fashion”, see abstract); and identify the synchronized therapy protocol based, at least in part, on the corroborated baseline assessment (“synchronize”, see [0014] and “It may be desirable to initiate the shock during a chest compression, or between them, with such synchronization
Regarding claims 17-19, Hampton et al. discloses  wherein the at least the portion of the one or both of the perfusion and the cardiac motion of the patient that is received at the CPR device (“Sensors can measure applied chest pressure”, see [0011]) differs from the at least the portion of the one or both of the perfusion and the cardiac motion of the patient received at the medical device (“sensor may detect that a patient is in cardiac arrest or pulseless electrical activity”, see [0016]);  wherein the at least the portion of the one or both of the perfusion and the cardiac motion of the patient that is received at the CPR device (“pulse” sensor, see [0011]) is the same as the at least the portion of the one or both of the perfusion and the cardiac motion of the patient that is received at the medical device (“lack of pulse”, see [0016];  wherein the synchronized therapy protocol includes delivering CPR to the patient, receiving additional perfusion and cardiac motion of the patient after delivery of CPR, and assessing whether to deliver CPR after receiving the additional perfusion and cardiac motion of the patient after delivery of the CPR (“a period of chest compressions should be initiated, sufficient to perfuse the patient, for two minutes before applying a defibrillation shock. The effectiveness of chest compression could be monitored, and the duration of stimulated perfusion measured…Sensors detecting the re-appearance of a perfusing ECG rhythm may initiate a 30-second period of pacing to further stimulate cardiac function. Alternatively, failure to restore a perfusing rhythm may cause a further period of CPR”, see [0020]).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hampton et al. in view of Freeman et al. (US 2007/0060785).
Regarding claims 9-11 and 20, Hampton et al. teaches a system including an ECC device 120, for providing cooperating external chest compression and defibrillation and/or pacing to promote cardiac output (see [0058]), wherein pacing may be implemented by a separate module than defibrillating (see [0060]) and identify the synchronized therapy protocol to deliver defibrillation therapy to the patient after the pacing (“Sensors detecting the re-appearance of a perfusing ECG rhythm may initiate a 30-second period of pacing to further stimulate cardiac function. Alternatively, failure to restore a perfusing rhythm may cause a further period of CPR, followed by another defibrillation shock”, see [0020]), but does not disclose that the processor is further configured to: deliver a pacing comprising a stimulus signal to the patient based on the baseline assessment, the stimulus signal eliciting a mechanical and electrical cardiac response from the patient; via the stimulus signal, maintain a mechanical capture of the patient based on the mechanical and electrical cardiac response elicited by the stimulus signal, the mechanical capture of the patient maintained instead of delivering CPR to the patient. However, Freeman et al. teaches delivering repetitive chest compression following pacing stimuli delivered to the heart” (see [0023]), wherein the pacing stimuli  comprising  electromagnetic pacing stimuli (stimulus signal) eliciting a mechanical and electrical cardiac response (electromagnetic pacing stimuli configured to improve tone of myocardium or to produce cardiac contractions, see [0035]) from the patient; via the stimulus signal maintain a mechanical capture (tone of myocardium or cardiac contractions) of the patient; and the mechanical capture of the patient maintained instead of delivering CPR to the patient (CPR having “desired delivery times may be shortly following pacing stimuli delivered to the heart” see [0023], and “electromagnetic pacing stimuli configured to improve tone of myocardium or to produce cardiac contractions, see [0035]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Hampton et al. ‘s reference, such that the processor is further configured to: deliver a pacing comprising a stimulus signal to the patient based on the baseline assessment, the stimulus signal eliciting a mechanical and electrical cardiac response from the patient; via the stimulus signal, maintain a mechanical capture of the patient based on the mechanical and electrical cardiac response elicited by the stimulus signal, the mechanical capture of the patient maintained instead of delivering CPR to the patient, as suggested and taught by Freeman et al. , for the purpose of providing additional repetitive therapy in order to improve tone of myocardium or to produce cardiac contractions (see [0035]).
Regarding claim 12, Hampton et al. does not disclose that the method further comprising instructing the CPR device to stop delivering or never begin CPR of the patient while the mechanical capture of the patient is maintained and until defibrillation period of pacing (during this period of pacing, the mechanical capture of the patient is maintained and until defibrillation therapy is delivered) to further stimulate cardiac function. Alternatively, failure to restore a perfusing rhythm may cause a further period of CPR, followed by another defibrillation shock”, see [0020]), thus appears to suggest that CPR is not performed (stop delivery or never begin CPR) during this period of pacing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 9,149,411 in view of Hampton et al. and/or Freeman et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 9,149,411 in view of Hampton et al. and/or Freeman et al. teach essentially all the claimed features (see discussion above). 
 Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,182,965 in view of Hampton et al. and/or Freeman et al. Although the claims at issue are not identical, they are not the patent claims of US Patent No. 10,182,965 in view of Hampton et al. and/or Freeman et al. teach essentially all the claimed features (see discussion above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freeman ‘513 discloses a CPR system. Gilman et al. ‘737 teaches advanced monitor/defibrillator interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/QUANG D THANH/Primary Examiner, Art Unit 3785